211 F.2d 240
100 U.S.P.Q. 334
Henry K. TOURNEAU and Tourneau, Inc., Plaintiffs-Appellants,v.TISHMAN & LIPP, Defendant-Appellee.
No. 186, Docket 22909.
United States Court of Appeals Second Circuit.
Argued Feb. 3, 1954.Decided Feb. 15, 1954.

Appeal from the United States District Court for the Southern District of New York; Vincent L. Leibell, Judge.
Harry C. Bierman, New York City, for plaintiffs-appellants.
Sidney G. Faber, New York City (Ostrolenk & Faber and Samuel Ostrolenk, New York City, on the brief), for defendant-appellee.
Before CLARK, FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
We are content to affirm on the fully reasoned opinion of District Judge Leibell, 119 F.Supp. 593, holding invalid Design Patent No. Des. 161,296 for 'Combined Watchcase and Bracelet' issued to the individual plaintiff on December 19, 1950, and declining to find defendant guilty of unfair competition with plaintiffs in the sale of watchcases and bracelets.  If the new patent code, 35 U.S.C. § 103, July 19, 1952, is applicable, the result, we believe, must remain the same.


2
Affirmed.